Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A terminal disclaimer has been filed, and the double patenting rejection has been overcome.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of Mills (8955278).
Schluter figure 2B shows an uncoupling mat (3), comprising: a flexible plastic layer made of a film-like plastic with structuring that defines indentations provided with undercuts (the region next to c3 and c1) on the first side and cavities positioned between the indentations on the opposite second bottom side, and a fleece or fabric (2) securely connected to the second side  and covering the cavities, wherein a cross-section of the indentation adjacent portions of the walls of the indentations beneath the undercuts remains substantially constant form the first side to the second (the cross section appears constant), the cavities cross one another and define a grid or net arrangement, the indentation cross one another and define a grid or net arrangement, 
Schluter does not show a cross section of the indentations in at least some corner regions increases toward the first side from the second, bottom side of the corresponding indentation.
Mills (28-36, figure 6) shows a cross section of the indentations in at least some corner regions increases toward the first top side from the second, bottom side of the corresponding indentation.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s structures to show a cross section of the indentations in at least some corner regions increases toward the first top side from the second, bottom side of the corresponding indentation would enhance the structural integrity of the panel at the corner as taught by Mills.


Claims 4-8, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of Mills (8955278) as applied to claim 1 above and further in view of Liefer (4709519).

Liefer shows a floor panel provided with a plurality of weakening zones which extend continuously between opposing side edges of the panel to allow for breaking of the panel at predetermined positions.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s modified structures to show the plastic layer is provided with a plurality of weakening zones which extend continuously between opposing side edges of the plastic layer since it would enable the breaking of the larger panels into smaller panels to allow for enhance fitting of the panels into areas that require smaller panels as taught by Liefer.
Per claim 5-8, 11, Schluter as modified further shows the weakening zones comprising grooves, the thickness being smaller in the region of the weakening zones, at least some of first group of weakening zones extend parallel to one another, said parallel weakening zones extending transversely to a longitudinal direction of the mat, at least some of a second group of weakening zones extend parallel to one another, the second group of parallel weakening zones crossing the first group of parallel weakening zones at right angles, 

Claims 12-13, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of (Mills (8955278).
Schluter as modified shows all the claimed limitations except for the fleece of fabric (3) has through holes (13) with a cross-section in the range of from 0.5 to 1.0 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s modified structures to show the fleece of fabric (3) has through holes (13) with a cross-section in the range of from 0.5 to 1.0 mm2, wherein the through holes (13) include a cross-section in the range of from 0.5 to 0.8 mm2, the mat including 100 to 3000 indentations per square meter, the mat includes 100 to 3000 cavities per square meter since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to show the claimed dimensions in order to satisfy a particular design requirement.
	Schluter as modified further shows the cavities at least partially have an annular cross section.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of (Mills (8955278) and Liefer.
Schluter as modified shows all the claimed limitations except for the weakening zones being arranged spaced apart from one another equally at distances being the ranged of from 10 to 100mm, the weakening zones being spaced at distances being in the range of from 10 to 50mm..
 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to show the claimed dimensions in order to satisfy a particular design requirement.


Response to Arguments
Applicant's arguments filed 8//25/2021 have been fully considered but they are not persuasive.
With respect to Mills, the reference in figure 6 shows the cross section of the indentation at the corner region increases toward the top side from the second bottom side of the indentation.  Modifying Schluter with Mills results in the corner regions increasing toward the first side from the second bottom side as claimed.  The resulting combination shows Schluter with substantially constant thickness, and the cross section at the corner regions increasing toward the first side from the second side.  As Mills is relied on to teach the change at the corner region to show the increase from bottom to top, the resulting Schluter’ structure also shows the corner region having the increase from bottom to top as claimed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/30/2021